Citation Nr: 1513303	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-00 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Behcet's disease.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran and her son


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active duty service from August 1980 to July 1992, which includes service in the Persian Gulf.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

In March 2010, the Board remanded the case for further development.  

The Board also notes that the Veteran was afforded a November 2009 Travel Board hearing before a Veterans Law Judge (VLJ).  Because that VLJ is no longer employed by the Board, the Veteran was offered the opportunity to attend another hearing, which she accepted.  In this regard, in March 2012, the Veteran and her son testified before the undersigned at the Board's offices in Washington, DC.  The hearing transcripts are associated with the claims file and have been reviewed.  

In April 2012, the Board remanded the appeal for additional development.  

In November 2012, the Veteran changed her representative from the American Legion to the National Association for Black Veterans, Inc. as reflected on the title page.  

In May 2013, the Board obtained a Veterans Health Administration (VHA) medical opinion.  The Veteran had an opportunity to review the VHA medical opinion and submit additional evidence in support of her claim.  She requested that the agency of original jurisdiction (AOJ) review the May 2013 VHA medical opinion and newly submitted evidence in support of her claim.  Consequently, the Board remanded the claim for AOJ review in September 2013.  
In August 2013, the Veteran submitted a report indicating that she had Persian Gulf war illnesses.  The record was unclear as to whether she desired to file another claim.  As such, the matter was referred to the RO for inquiry on whether she desired to file another claim.  

The Veteran also submitted evidence in response to the November 2013 supplemental statement of the case (SSOC).  

In the January 2014 decision, the Board denied the Veteran's claim for service connection for Behcet's disease.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court) and in an August 2014 Order, the Court vacated the January 2014 decision and remanded the matter to the Board for development consistent with the parties' Joint Motion to Vacate and Remand (Joint Motion).  

Pursuant to the Joint Motion, and upon further review of the Veteran's claims folder, the Board determined that additional evidentiary development was necessary.  In a November 2014 letter, the Board sought another advisory medical opinion from the same medical specialist who provided the May 2013 VHA opinion.  The record reflects that the VHA obtained the opinion of another VA medical expert with respect to the medical questions raised in the Board's November 2014 request.  The February 2015 VHA opinion has since been associated with the Veteran's claims folder.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, she has a diagnosis of Behcet's disease that is causally or etiologically related to her military service.  




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, her Behcet's disease was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran contends that she developed Behcet's disease in service as a result of her exposure to various chemical and infectious agents while serving in the Persian Gulf.  She also contends that she has experienced recurrent symptoms since this time.  At the November 2009 hearing, the Veteran asserted that she initially developed symptoms of Behcet's disease, to include memory loss, mouth sores, and neurological tingling in her extremities, in service.  According to the Veteran, her symptoms were initially mild or transient in nature, and she did not seek medical attention until after service.  During her March 2012 hearing, the Veteran's son testified that he had observed the Veteran experiencing memory problems, as well as a burning sensation in her joints since service.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

In the alternative, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a condition as to which under case law of Court, lay observation is competent.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board finds that service connection for Behcet's disease is warranted.  Turning to the available service treatment records, the Board notes that these records reflect that the Veteran was treated several times for vaginitis, urinary tract infections, and knee and foot problems.  On her February 1992 separation examination report, it was noted that there was no significant change in her health since the last physical examination except for constant bilateral knee pain as well as a constant burning sensation in her upper arms and thighs.  

A February 1992 Desert Shield/Storm Out-Processing Checklist indicates that the Veteran was deployed to Dhahran, Iraq from September 1991 to May 1991.  While deployed, she lived or worked in close proximity to the local population and ate locally purchased meats, fish, poultry, or dairy products.  

In an October 1996 memorandum, the Deputy Secretary of Defense provided a memorandum for Persian Gulf War Veterans Concerning Khamisiyah, Iraq.  Their investigation revealed that chemical weapons were present when United States forces destroyed a series of ammunition storage bunkers and crated munitions in an open pit area at a complex called "Khamisiyah" or "Tal al-Lahm," about 15 miles of "Nasiriyah" in southern Iraq.  The Deputy Secretary indicated that the Veteran's unit was in the vicinity of Khamisiyah during the period from March 4-15, 1991.  In a letter dated in December 2000, B.R., the Special Assistant for Gulf War Illnesses, Medical Readiness, and Military Deployments, indicated that he notified the Veteran in 1997 that if she was with her unit between March 10, 1991 and March 13, 1991, she may have been exposed to a very low level of chemical agent resulting from the demolition of munitions at Khamisiyah.  In light of the evidence provided, the Board concedes that the Veteran was exposed to some type of chemical agent during her period of service, and specifically during her period of service in the Persian Gulf.  

Now the remaining questions are whether the Veteran has a diagnosis of Behcet's disease that is due to her in-service exposure to chemical agents while serving in the military.  

The Board acknowledges that the record contains conflicting medical opinions pertaining to whether the Veteran has Behcet's disease, and if so, whether this disorder is related to her in-service exposure to various types of chemical agents while serving in the Persian Gulf.  

Womack Army Medical Center records from October 2001 reflect an assessment of vaginal sores.  The examiner noted that they were likely herpetic lesions but if viral cultures were negative, a diagnosis of Behcet's disease should be considered.  A telephone consultation note dated in November 2001 indicates that the Veteran's herpes culture was negative.  The Veteran, at that time, also described lesions in her mouth, and the physician suggested that she had Behcet's disease.  A February 2002 treatment note also reflects assessments of recurrent vaginal lesions and recurrent oral ulcers, and lists Behcet's disease as a possible etiology.  

In April 2003, the Veteran had a clinical consultation specifically to rule out Behcet's syndrome.  The physician examined the Veteran and noted that she had complications including genital and oral ulcers by history, as well as exercise-induced allergies and some diffuse arthralgias.  The physician noted that the Veteran may have Behcet's disease but would like to rule-out lupus and/or other causes.  A subsequent note indicates that all tests were negative, including the antinuclear antibodies (ANA) detection test which was negligibly positive.  The physician reported that the Veteran may have mild Behcet's, but does not require treatment at the time.  

In support of her claim, the Veteran submitted a number of medical reports from her private rheumatologist, Dr. V-P.  An October 2009 clinical examination report reflects that the Veteran presented with symptoms of fatigue, skin ulcers, and morning stiffness.  After evaluating the Veteran, Dr. V-P. made the following assessments: Bouchard's syndrome with oral and genital ulcers; recent history of urinary tract infection and kidney stones; back pain, low back tightness (musculoskeletal sacroilitis is always a concern); osteopenia; and vitamin D deficiency.  The Veteran revisited Dr. V-P. in September 2010, at which time Dr. V-P. assessed the Veteran with having Behcet's syndrome that was under good control without evidence of active disease.  

The Veteran was afforded a VA rheumatology examination in June 2011, during which time she provided her medical history and noted that she began having problems with open sores in her mouth/vaginal area, facial swelling, and a burning sensation in her arms.  With regard to her current symptoms, the Veteran reported to experience vaginal ulcers once a month or once every few months, as well as oral ulcers twice yearly.  She also reported to experience arthralgia on a daily basis, and noted that she had received epidural injections to her back as well as injections to the trochanteric bursa without much relief.  After evaluating the Veteran and reviewing her claims file, the examiner noted that the Veteran met two out of the five criteria for Behcet's disease.  However, the examiner observed no documentation of a positive pathergy test or inflammatory eye disease, nor any cutaneous skin lesions.  According to the examiner, the physical examination did not show evidence of Behcet's disease, which did not mean she had not had evidence at another time.  The examiner noted that there were no pathognomonic tests in Behcet's disease, and as a result, the diagnosis is made based on clinical findings.  


The Veteran was seen by Dr. V-P. again in February 2012, during which time Dr. V-P. noted that the Veteran had a history of Behcet's syndrome, and a long history of symptoms suggestive of autoimmune diseases, including fatigue, oral and genital ulcers, anemia, and morning stiffness.  Dr. V-P acknowledged that the Veteran had a history of chemical exposure while serving in the military.  After evaluating the Veteran, Dr. V-P. determined that the Veteran "had been exposed to chemical agents as well as possibly infectious agents that may have triggered her immune system and then she presented with the symptomatology of Behcet's disease."  Dr. V-P. also noted that autoimmune diseases are often triggered by chemical and infectious exposure, and often, patients with autoimmune diseases are diagnosed late due to nonspecific symptoms.  

The Veteran returned to Dr. V-P. in May 2012 for another evaluation of her Behcet's syndrome and right trochanteric bursitis.  Dr. V-P. noted that the Veteran's Behcet's symptoms had been "relatively quiet."  She reviewed the Veteran's history noting that the joint pain and neurological symptoms detected in July 1992 "possib[ly] and likely" related to the later Behcet's diagnosis.  

The Veteran was afforded a VA rheumatology examination in May 2012, at which time the VA examiner recited the pertinent medical history and noted the Veteran's reported history of oral ulcers, knee pain, neurological dysfunction, and memory loss symptoms beginning in 1992.  Clinical examination was notable for oral mucosal scarring and hyperpigmented lesions in the buttocks, and rheumatologic musculoskeletal and additional clinical examination was normal.  Based on her evaluation of the Veteran, the examiner determined that she could not find documentation of any in-service symptom indicative of Behcet's disease.  She also determined that any neurological disturbances (tingling in the extremities) were not caused by Behcet's disease since Behcet's symptoms would be accompanied by objective clinical findings such as imaging abnormalities.  Citing to multiple medical records beginning in service through 2009, she determined that it was less likely that any post-service Behcet's disease diagnoses was related to, or had its onset during, service.  She specifically observed that it had not been scientifically proven that Behcet's occurs in response to any specific exposure, but if it were exposure based, clinical manifestation should occur contemporaneous to the exposure.  She further noted that the Veteran's history of oral ulcer is experienced in high frequency by the general population, and as such, it is impossible to relate the in-service oral ulcers alone to Behcet's.  

The Board obtained a VHA medical opinion issued by a VA Staff Rheumatologist in May 2013.  In the opinion, the VA physician, N.R., M.D., explained that Behcet's disease is a form of systemic vasculitis or inflammation of the blood vessels that can involve both the arteries and the veins.  According to Dr. R., the Veteran only had two Behcet's symptoms per the International Study Group (ISG) criteria - recurrent oral and vaginal ulcers.  Dr. R. explained that the ISG criteria are the most widely used and accepted criteria among Behcet's healthcare experts, and requires the presence of genital ulcers, eye lesions, skin lesions, and a positive pathergy test.  Dr. R. noted that the pathergy was less common in Northern European and North American patients, and additional symptoms not present in the Veteran's case may be substituted for the pathergy in patients from the applicable populations.  Dr. R. also observed that while there were no pathognomic laboratory tests, it is typical to see elevation in markers of inflammation such as ESR (erythrocyte sedimentation rate), C-reactive protein, and elevated immune complexes, among others.  

After reviewing the Veteran's claims file, Dr. R. determined that it is more unlikely than not that the symptoms reported in service, to include that of oral ulcers, extremity numbness and cognitive impairment, were the initial manifestations of Behcet's syndrome acquired during service in Southwest Asia or another autoimmune disorder acquired during active service.  In reaching this opinion, Dr. R. noted that the Veteran complained of a "burning" sensation, rather than numbness, in her extremities, and as Behcet's is a systemic vasculitic disorder, its neurological symptoms would be accompanied by objective neurological findings.  She also noted that while a burning sensation is indicative of a neuropathy, peripheral neuropathy was not a common Behcet's feature.  She further wrote that the diagnostic neurological testing (EMG-NCS, MRI brain, and cerebrospinal fluid/lumbar puncture (CSF analysis)) reports for the Veteran were negative for abnormalities, and any signs of cognitive impairment were not considered a neurological manifestation of Behcet's.  According to Dr. R., while cognitive impairment could occur, it would be as a secondary consequence of the vascular etiologies (lesion or clot) listed above.  Lastly, she (Dr. R.) observed that Behcet's geographic association is due to ancestry, not environmental exposure in the geographic area.  

In a December 2013 treatment report, Dr. V-P. determined that the Veteran was diagnosed with Behcet's disease in 1999 based upon the positive biopsy results, the oral and vaginal ulcers, the rash and the fatigue.  Dr.V-P. also noted that this diagnosis was confirmed by multiple rheumatologists.  According to Dr. V-P., the Veteran's Behcet's disease was well-controlled with medication, and clinical examination of the Veteran was grossly normal.  Dr. V-P. diagnosed the Veteran with biopsy proven Behcet's syndrome with features of oral and vaginal ulcers, rash, and fatigue.  She further informed the Veteran that Behcet's syndrome is a chronic disease that may return in the future.  

In support of her claim, the Veteran has submitted several medical articles regarding Behcet's disease, one of which was issued from The National Institute of Neurological Disorder and Stroke, and indicates that memory loss is a symptom of Behcet's syndrome as it affects the central nervous system.  She also submitted a May 2006 article from About.com titled "Guide to Behcet's Disease" which indicates that it is believed that inherited immune abnormalities make certain individuals more susceptible to the disease, and that an unknown environmental exposure will trigger the disease in susceptible persons.  

Pursuant to the August 2014 Joint Motion, in a letter dated in November 2014, the Board requested another VHA medical opinion from the same physician who issued the May 2013 opinion.  In the letter, the Board asked that the VA physician clarify a few issues, and answer a number of questions concerning whether the Veteran did in fact carry a diagnosis of Behcet's disease.  Specifically, the Board asked the physician to address whether the fact that the Veteran had manifestations of skin ulcers and skin rashes on the buttocks, in addition to her recurrent vaginal ulcers, extremity numbness and cognitive impairment reported in service, was sufficient enough for there to have been at least a 50 percent probability that they were manifestations of Behcet's syndrome acquired during service in Southwest Asia, or another autoimmune disorder acquired during active service.  If the physician determined there to be a less than 50 percent probability that the Veteran manifested with symptoms of Behcet's disease during her active service; and, if the Veteran currently has Behcet's disease, the physician was asked whether there is at least a 50 percent probability that her service in Southwest Asia, which included potential exposure to chemical and infectious agents, predisposed the Veteran to develop Behcet's disease.  

After reviewing the Veteran's claims file, as well as the May 2013 VHA opinion, another VA rheumatologist, S.Q., M.D., issued an opinion in February 2015 wherein she initially determined that it was unlikely that the Veteran's symptoms of "extremity numbness and cognitive impairment" were initial manifestations of Behcet's disease.  However, with regard to the Veteran's symptoms of "skin ulcers and skin rash, on the buttocks," Dr. Q. noted that review of the Veteran's post-service treatment records revealed documentation of a skin rash on two occasions.  She referenced both these treatment records, noting that during an October 1996 treatment visit, the Physician's Assistant documented a "R buttock lesions x 2 weeks, 2 cm in size with multiple pustules."  She further referenced a June 2003 report wherein the physician noted "mucocutaneous lesion c/w Behcet's syndrome" with physical exam documenting "[s]mall lesion with multiple pustules on R buttocks."  Dr. Q. noted that the records available for review do not date back to the Veteran's time in service, and therefore, she could neither confirm nor deny that the skin lesions were present or acquired during service in Southwest Asia.  

According to Dr. Q., Behcet's rash is typically vasculitc in nature with neutrophilic or monocytic inflammation seen in and around blood vessels on biopsy.  Dr. Q. noted that according to experts in Behcet's disease, psuedofolliculitis can be seen in up to 70 to 80 percent of patients with the syndrome.  Dr. Q. noted that the Veteran's rash was described as "follicular" on one occasion, and thought to be "mucocutaneous manifestation of Behcet's" on another occasion.  According to Dr. Q., psuedofolliculitis and folliculitis look very similar - and as such it is at least as likely as not that the buttock rash on this occasion was due to Behcet's disease.  Dr. Q. further determined that if one assumed that the rash was due to Behcet's disease, that information, combined with the history of oral and genital ulcers suggests that the Veteran does meet the ISG criteria for Behcet's disease.  Based on the available evidence of record, Dr. Q. was unable to confirm or deny whether the skin lesions were present or acquired during the Veteran's service in Southwest Asia.  However, with regard to whether the Veteran's exposure to chemical and infectious agents predisposed her to develop Behcet's disease, Dr. Q. noted that although much of the epidemiological evidence suggests that genetics determine whether the Veteran will get the disease or not, an environmental factor may trigger and/or determine the severity of the condition.  As such, Dr. Q. determined that it is at least as likely as it is unlikely that the Veteran's service in Southwest Asia, in combination with her genetics, predisposed her to develop Behcet's disease.  

The remaining questions listed in the November 2014 letter issued by the Board focus on whether the Veteran has an undiagnosed illness or a medically unexplained chronic multisymptom illness, if she did not meet the criteria for a diagnosis of Behcet's disease.  In light of the fact that Dr. Q. found that the Veteran did meet the ISG criteria for Behcet's disease, the remaining questions are no longer relevant to this claim.  However, it should be noted that in response to this question, Dr. Q. noted that regardless of whether the Veteran met the criteria for a diagnosis of Behcet's disease, most rheumatologist would treat her for Behcet's disease given her significant recurrent ulcerations.  Dr. Q. reiterated that clinically, she believed the Veteran's symptoms were as likely as not to be due to Behcet's disease, and she did not find that her symptoms to be consistent with an undiagnosed illness or medically unexplained chronic multisymptom illness.  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint as to whether the Veteran has Behcet's disease, and if so, whether this disorder is related to her exposure to various chemical and infectious agents while serving in Southwest Asia.  Although the June 2011 VA examiner determined that the Veteran did not have a current diagnosis of Behcet's disease, she did note that the Veteran may have had this disorder in the past.  Both the May 2012 VA examiner, and Dr. R., who authored the May 2013 VHA opinion, provided negative opinions concerning whether the Veteran's Behcet's disease first manifested, and/or was causally related to her military service.  Unfortunately, the Board finds the May 2013 VHA opinion issued by Dr. R. to be inadequate as it was not based on an accurate factual predicate.  In this regard, Dr. R. determined that the Veteran suffered from only one of the ISG criteria, which was recurrent genital ulceration.  However, her implicit determination that the Veteran did not also suffer from skin lesions was inconsistent with the medical evidence referenced above, which documents skin ulcers and skin rashes, especially on the buttocks.  

To that end, the Board places more weight on the medical records issued by Dr. V-P., as well as the February 2015 VHA opinion authored by Dr. Q.  In numerous records, Dr. V-P., a specialist in the field of rheumatology who was familiar with the Veteran's background and medical history and evaluated her for a number of years, assessed the Veteran with Behcet's disease.  Dr. V-P. also acknowledged that the Veteran had been exposed to chemical agents in service which may have triggered her immune system and the symptoms she exhibited, to include oral and genital ulcers, joint pain, fatigue and joint swelling.  In her medical opinion, Dr. Q. had the opportunity to review the Veteran's medical records in detail, to include all the records reviewed by the VA examiners and Dr. R., and still determined that the Veteran did carry a diagnosis of Behcet's disease that is at least as likely as not etiologically related to her conceded in-service exposure to various chemical and infection agents.  In reaching her conclusion, Dr. Q. reviewed the Veteran's claims file in full, to include all her post-service treatment records, and specifically took note of treatment reports reflecting signs of skin lesions, which provided supportive evidence that the Veteran did meet the ISG criteria for Behcet's disease.  Dr. Q. relied on her understanding of the medical principles as they stood, and provided an extensive rationale in support of the opinion reached that included references to these principles.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  As such, the Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection is warranted.  


ORDER

Entitlement to service connection for Behcet's disease is granted.  



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


